DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 18 March 2022. Claims 25-44 are pending in the case. Claims 25, 41, 43, and 44 were amended. Claims 25, 41, and 44 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18th, 2022 has been entered.

Response to Amendment
	In light of Applicant’s Amendment, the 35 USC 112 Rejections of Claims 25, 41, and 44 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27, 29-31, 33-37, 39-41, and 43-44 are being rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2008/0064501 A1) in view of Nandagopal et al. (US 2011/0023028 A1).
	Regarding claim 25, Patel teaches a system for updating distributed file collection systems for logging types of online user events without shutdown, the system comprising:
a producer system associated with an online content server and comprising at least one first memory and at least one first processor, the first processor executing operations comprising: detecting a producer configuration file that specifies a file type (see Patel, Paragraph [0072], “The Server system 201 may dynamically build packages to be downloaded based on EGM 213 inventory and available updates, fixes and new data for EGMs 213.” Paragraph [0765], “The file definitions in the configuration file is used to specify which files to include for a module.”);
identifying at least one file of the specified file type, the at least one file identifying data associated with one or more online user events (see Patel, Paragraph [0072], “Server system 201 may verify, using the information in the package header and the information stored about the selection of EGM 213, that a software package can be installed on a selected EGM 213 before instructing EGM 213 to add a package.” Paragraph [0763], “The first identifies what type of files are being included”);
providing the at least one identified file to a collector system (see Patel, Paragraph [0072], “Server system 201 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 213.”);
detecting a new file type on the producer system; in response to detecting the new file type, automatically generating and transmitting, to a conductor system, a message including information associated with the new file type; in response to transmitting the message, receiving, from the conductor system, instructions to automatically update the producer configuration file based on the new file type (see Patel, Paragraphs [0062], [0072], “BCP (Control Panel)—As an example, the control panel application, such as a Control Panel application, can be a smart client implemented on control station 203 encapsulating all the functionality to support the command and control portions of the download and configuration features of a facility or facilities. Downloads and configuration options can be remotely scheduled or deployed immediately by a user through control station 203. Notifications, approvals, searches, and reports produced through server system 201 can be viewed by a user through a display or through hardcopy provided by a connected printer to control station 203… The Server system 201 may dynamically build packages to be downloaded based on EGM 213 inventory and available updates, fixes and new data for EGMs 213.”);

However, Patel does not explicitly teach:
and updating the producer configuration file, based on the received instructions, to include the new file type without shutting down the producer system;

Nandagopal teaches:
and updating the producer configuration file, based on the received instructions, to include the new file type without shutting down the producer system (see Nandagopal, Paragraph [0010], “The first virtualization software then accesses a second version of the first resource-configuration file for the first VM, different from the first version, to allocate a second level of the first-computer resources for the first VM, different from the first level, after launching the first VM without shutting down the first VM.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), and arrived at a system that updates a configuration file without shutting down. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of implementing protection schemes that are both fast and cost-effective (see Nandagopal, Paragraph [0022]). In addition, both the references (Patel and Nandagopal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.

The combination of Patel and Nandagopal further teaches:
the conductor system comprising at least one second memory and at least one second processor, the second processor executing operations comprising: receiving a request from a consumer system (see Patel, Paragraphs [0062], [0072], “BCP (Control Panel)—As an example, the control panel application, such as a Control Panel application, can be a smart client implemented on control station 203 encapsulating all the functionality to support the command and control portions of the download and configuration features of a facility or facilities. Downloads and configuration options can be remotely scheduled or deployed immediately by a user through control station 203. Notifications, approvals, searches, and reports produced through server system 201 can be viewed by a user through a display or through hardcopy provided by a connected printer to control station 203… Server system 201 may verify requests from EGM 213, including whether or not EGM 213 is valid, and that it is in a state to make the request. All requests will be logged and contain EGM 213's identification number, time and date, specific request, and EGM status.”);
and allocating the at least one identified file to the consumer system based on the request (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”);
a collector system comprising at least one third memory and at least one third processor, the third processor executing operations comprising receiving the at least one identified file from the producer system (see Patel, Paragraph [0072], “Server system 201 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 213.”);
and a consumer system comprising at least one fourth memory and at least one fourth processor, the fourth processor executing operations comprising: providing the request to the conductor system (see Patel, Paragraphs [0062], [0072], “BCP (Control Panel)—As an example, the control panel application, such as a Control Panel application, can be a smart client implemented on control station 203 encapsulating all the functionality to support the command and control portions of the download and configuration features of a facility or facilities. Downloads and configuration options can be remotely scheduled or deployed immediately by a user through control station 203. Notifications, approvals, searches, and reports produced through server system 201 can be viewed by a user through a display or through hardcopy provided by a connected printer to control station 203… Server system 201 may verify requests from EGM 213, including whether or not EGM 213 is valid, and that it is in a state to make the request. All requests will be logged and contain EGM 213's identification number, time and date, specific request, and EGM status.”);
and pulling the at least one identified file from the collector system (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”).

Regarding claim 26, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
receiving a producer application configuration file from an application running on the first memory, and detecting the received producer application configuration file (see Patel, Paragraph [0056], “The configuration portion of server system 201 enables the selecting of specific settings and options on one or more clients using GSA's G2S message protocols, such as to modify the Alpha operating system on conventionally available gaming machines, third party gaming machines or table operating systems.”).

Regarding claim 27, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
wherein the file type is a log (see Patel, Paragraph [0629], “The download partition is used to store the log files as well as to store changes that are to be applied to the gaming machine.”).

Regarding claim 29, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
wherein: the first processor executes operations notifying the conductor system of the detected producer configuration file (see Patel, Paragraph [0814], “It will transmit configuration templates, configuration values, notify the host of configuration changes, configuration template changes, accept changes from the host, test changes from the host, and report errors to the host system.”);
and the second processor executes operations initiating operations tracking events associated with the detected producer configuration file (see Patel, Paragraph [0072], “Server system 201 may be able to track which packages are installed on any given EGM 213 and verify the data by requesting a selected EGM 213 to send package install information,”).

Regarding claim 30, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
identifying at least one file of the specified file type by scanning the first memory for files of the specified file type (see Patel, Paragraph [0646], “This background process is used to validate that all the files residing on mounted read-only partitions have not been modified and are present in the validation manifests. The process searches all of the directories and files that are known to the system.”).

Regarding claim 31, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
providing the at least one identified file to the collector system using FTP (see Patel, Paragraph [0602], “It is capable of supporting HTTPS, HTTP, FTPS, FTP and a number of other protocols.”). 

Regarding claim 33, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
wherein the request from the consumer system identifies a requested file type (see Patel, Paragraph [0072], “Server system 201 may verify requests from EGM 213, including whether or not EGM 213 is valid, and that it is in a state to make the request.”  Paragraph [0763], “The first identifies what type of files are being included”).

Regarding claim 34, Patel in view of Nandagopal teaches all the elements of claim 33. Patel further teaches:
determining whether the producer system has any files of the requested file type (see Patel, Paragraph [0646], “This background process is used to validate that all the files residing on mounted read-only partitions have not been modified and are present in the validation manifests. The process searches all of the directories and files that are known to the system.” Paragraph [0763], “The first identifies what type of files are being included”).

Regarding claim 35, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
notifying the conductor system that the at least one identified file has been received from the producer system (see Patel, Paragraph [0814], “It will transmit configuration templates, configuration values, notify the host of configuration changes, configuration template changes, accept changes from the host, test changes from the host, and report errors to the host system.”);
tracking events associated with the at least one identified file (see Patel, Paragraph [0072], “Server system 201 may be able to track which packages are installed on any given EGM 213 and verify the data by requesting a selected EGM 213 to send package install information,”).

Regarding claim 36, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
providing a configuration file to the producer system; receiving the configuration file from the conductor system; and configuring the producer system based on the received configuration file (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”).

Regarding claim 37, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
providing a configuration file to the collector system (see Patel, Paragraph [0646], “This background process is used to validate that all the files residing on mounted read-only partitions have not been modified and are present in the validation manifests. The process searches all of the directories and files that are known to the system.”);
receiving the configuration file from the conductor system; and configuring the collector system based on the received configuration file (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”).

Regarding claim 39, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
providing a request to the conductor system for a list of files to delete; and deleting the files identified in the list of files; determining the list of files for the producer system to delete; and providing the list of files to the producer system (see Patel, Paragraph [0580], “Individual Modules may be deleted separately. When a module that contains more then one file is deleted, all the files must be defined within a validation manifest file. Only those files that are defined within the manifest will be deleted. No checks are made for any dependencies that may exist on a module to be deleted. If one module depends on files that exist within another module that is to be deleted, it may fail after the other module is deleted.”).

Regarding claim 40, Patel in view of Nandagopal teaches all the elements of claim 25. Patel further teaches:
providing a request to the conductor system for a list of files to delete; and deleting the files identified in the list of files; determining the list of files for the collector system to delete; and providing the list of files to the collector system (see Patel, Paragraph [0580], “Individual Modules may be deleted separately. When a module that contains more then one file is deleted, all the files must be defined within a validation manifest file. Only those files that are defined within the manifest will be deleted. No checks are made for any dependencies that may exist on a module to be deleted. If one module depends on files that exist within another module that is to be deleted, it may fail after the other module is deleted.”).

Regarding claim 41, Patel teaches a method for updating distributed file collection systems for logging types of online user events without shutting down, the method comprising operations performed by one or more processors including:
detecting a configuration file that specifies a file type (see Patel, Paragraph [0072], “The Server system 201 may dynamically build packages to be downloaded based on EGM 213 inventory and available updates, fixes and new data for EGMs 213.”Paragraph [0765], “The file definitions in the configuration file is used to specify which files to include for a module.”);
identifying at least one file of the specified file type, the at least one file identifying data associated with one or more online user events associated with online content (see Patel, Paragraph [0072], “Server system 201 may verify, using the information in the package header and the information stored about the selection of EGM 213, that a software package can be installed on a selected EGM 213 before instructing EGM 213 to add a package.” Paragraph [0763], “The first identifies what type of files are being included”);
providing the at least one identified file to a collector system (see Patel, Paragraph [0072], “Server system 201 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 213.”);
detecting a new file type on the producer system associated with an online content server; in response to detecting the new file type, automatically generating and transmitting, to a conductor system, a message including information associated with the new file type; in response to transmitting the message, receiving, from the conductor system, instructions to automatically update the producer configuration file based on the new file type (see Patel, Paragraphs [0062], [0072], “BCP (Control Panel)—As an example, the control panel application, such as a Control Panel application, can be a smart client implemented on control station 203 encapsulating all the functionality to support the command and control portions of the download and configuration features of a facility or facilities. Downloads and configuration options can be remotely scheduled or deployed immediately by a user through control station 203. Notifications, approvals, searches, and reports produced through server system 201 can be viewed by a user through a display or through hardcopy provided by a connected printer to control station 203… “The Server system 201 may dynamically build packages to be downloaded based on EGM 213 inventory and available updates, fixes and new data for EGMs 213.”);

However, Patel does not explicitly teach:
in response to detecting the new file type, updating the configuration file, based on the received instructions, to include the new file type without shutting down the producer system;

Nandagopal teaches:
in response to detecting the new file type, updating the configuration file, based on the received instructions,  to include the new file type without shutting down the producer system (see Nandagopal, Paragraph [0010], “The first virtualization software then accesses a second version of the first resource-configuration file for the first VM, different from the first version, to allocate a second level of the first-computer resources for the first VM, different from the first level, after launching the first VM without shutting down the first VM.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), and arrived at a method that updates a configuration file without shutting down. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of implementing protection schemes that are both fast and cost-effective (see Nandagopal, Paragraph [0022]). In addition, both the references (Patel and Nandagopal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.

The combination of Patel and Nandagopal further teaches:
receiving a request from a consumer system (see Patel, Paragraph [0072], “Server system 201 may verify requests from EGM 213, including whether or not EGM 213 is valid, and that it is in a state to make the request. All requests will be logged and contain EGM 213's identification number, time and date, specific request, and EGM status.”);
allocating, based on the request, the at least one identified file to the consumer system (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”);
and pulling the at least one identified file from the collector system to the consumer system (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”).

Regarding claim 43, Patel in view of Nandagopal teaches all the elements of claim 41. Patel further teaches:
providing a request to the conductor system for a list of files to delete; receiving, from the conductor system, the list of files; and deleting the files identified in the list of files (see Patel, Paragraph [0580], “Individual Modules may be deleted separately. When a module that contains more then one file is deleted, all the files must be defined within a validation manifest file. Only those files that are defined within the manifest will be deleted. No checks are made for any dependencies that may exist on a module to be deleted. If one module depends on files that exist within another module that is to be deleted, it may fail after the other module is deleted.”).

Regarding claim 44, Patel teaches a computer-readable medium storing instructions executable by at least one processor and performing operations for updating distributed file collection systems for logging types of online user events without shutdown, the operations comprising:
detecting a configuration file that specifies a file type (see Patel, Paragraph [0072], “The Server system 201 may dynamically build packages to be downloaded based on EGM 213 inventory and available updates, fixes and new data for EGMs 213.”Paragraph [0765], “The file definitions in the configuration file is used to specify which files to include for a module.”);
identifying at least one file of the specified file type, the at least one file identifying data associated with one or more online user events (see Patel, Paragraph [0072], “Server system 201 may verify, using the information in the package header and the information stored about the selection of EGM 213, that a software package can be installed on a selected EGM 213 before instructing EGM 213 to add a package.” Paragraph [0763], “The first identifies what type of files are being included”);
providing the at least one identified file to a collector system (see Patel, Paragraph [0072], “Server system 201 may communicate with Software Distribution Point servers (SDDP) to maintain a list of packages that are available for supported EGMs 213.”);
detecting a new file type on the producer system associated with an online content server; in response to detecting the new file type, automatically generating and transmitting, to a conductor system, a message including information associated with the new file type; in response to transmitting the message, receiving, from the conductor system, instructions to automatically update the producer configuration file based on the new file type (see Patel, Paragraphs [0062], [0072], “BCP (Control Panel)—As an example, the control panel application, such as a Control Panel application, can be a smart client implemented on control station 203 encapsulating all the functionality to support the command and control portions of the download and configuration features of a facility or facilities. Downloads and configuration options can be remotely scheduled or deployed immediately by a user through control station 203. Notifications, approvals, searches, and reports produced through server system 201 can be viewed by a user through a display or through hardcopy provided by a connected printer to control station 203… “The Server system 201 may dynamically build packages to be downloaded based on EGM 213 inventory and available updates, fixes and new data for EGMs 213.”);

However, Patel does not explicitly teach:
in response to detecting the new file type, updating the configuration file, based on the received instructions, to include the new file type without shutting down the producer system;

Nandagopal teaches:
in response to detecting the new file type, updating the configuration file, based on the received instructions, to include the new file type without shutting down the producer system (see Nandagopal, Paragraph [0010], “The first virtualization software then accesses a second version of the first resource-configuration file for the first VM, different from the first version, to allocate a second level of the first-computer resources for the first VM, different from the first level, after launching the first VM without shutting down the first VM.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), and arrived at a machine that updates a configuration file without shutting down. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of implementing protection schemes that are both fast and cost-effective (see Nandagopal, Paragraph [0022]). In addition, both the references (Patel and Nandagopal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.

The combination of Patel and Nandagopal further teaches:
receiving a request from a consumer system (see Patel, Paragraph [0072], “Server system 201 may verify requests from EGM 213, including whether or not EGM 213 is valid, and that it is in a state to make the request. All requests will be logged and contain EGM 213's identification number, time and date, specific request, and EGM status.”);
allocating, based on the request, the at least one identified file to the consumer system (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”);
and pulling the at least one identified file from the collector system to the consumer system (see Patel, Paragraph [0075], “The SDDP server may be utilized to provide selected EGMs 213 with the communications port location and IP address used for sending software package data to the EGM 213. All data within a download package may be compressed using conventional compression techniques and transmitted in compressed format. On receipt, EGM 213 may decompress the downloaded software package.”).

Claim 32 is being rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Nandagopal, further in view of Miyamae et al. (US 2014/0012890 A1).
Regarding claim 32, Patel in view of Nandagopal teaches all the limitations of claim 25. However, the combination of Patel, and Nandagopal do not explicitly teach:
providing the at least one identified file to the collector system using UDT.

Miyamae teaches:
providing the at least one identified file to the collector system using UDT (see Miyamae, Paragraph [0005], “the use of a protocol called UDP-based Data Transfer Protocol (UDT) that is based on User Datagram Protocol (UDP) is proposed.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), further in view of Miyamae (teaching information processing system and control method thereof), and arrived at a system that provides data using UDT. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of achieving a distributed file system and parallel data processing (see Miyamae, Paragraph [0005]). In addition, the references (Patel, Nandagopal, and Miyamae) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.

Claims 28, and 42 are being rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Nandagopal, further in view of Passmore et al. (US 2012/0030018 A1) and Oshiba et al. (US 2002/0082983 A1).
Regarding claim 28, Patel in view of Nandagopal teaches all the limitations of claim 25. However, the combination of Patel, and Nandagopal do not explicitly teach:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log.

Passmore teaches:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log (see Passmore, Paragraph [0046], “Such ad servers may be configured to generate behavioral logs, leadback logs, click logs, action logs, conversion logs, and/or impression logs, based on users' interactions with websites and/or ads.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), further in view of Passmore (teaching system and methods for managing electronic content), and arrived at a system that manages different types of log files. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving systems and methods for managing electronic content (see Passmore, Paragraph [0008]). In addition, the references (Patel, Nandagopal, and Passmore) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

However, the combination of Patel, Nandagopal, and Passmore do not explicitly teach:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log.

Oshiba teaches:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log (see Oshiba, Paragraph [0185], “When making a bid, the price presented by the sponsor using the sponsor-side terminal 30 is recorded as the bid price 74-2 in a bid log 74 together with the sponsor-side user ID 74-1.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines) in view of Passmore (teaching system and methods for managing electronic content), further in view of Oshiba (teaching a method, system, and recording medium for advertisement opportunity trading), and arrived at a system that manages different types of log files. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving systems and methods for advertisement opportunity trading (see Oshiba, Paragraph [0009]). In addition, the references (Patel, Nandagopal, Passmore, and Oshiba) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

Regarding claim 42, Patel in view of Nandagopal teaches all the limitations of claim 41. However, the combination of Patel, and Nandagopal do not explicitly teach:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log.

Passmore teaches:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log (see Passmore, Paragraph [0046], “Such ad servers may be configured to generate behavioral logs, leadback logs, click logs, action logs, conversion logs, and/or impression logs, based on users' interactions with websites and/or ads.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), further in view of Passmore (teaching system and methods for managing electronic content), and arrived at a method that manages different types of log files. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving systems and methods for managing electronic content (see Passmore, Paragraph [0008]). In addition, the references (Patel, Nandagopal, and Passmore) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

However, the combination of Patel, Nandagopal, and Passmore do not explicitly teach:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log.

Oshiba teaches:
wherein the file type is a log selected from the group consisting of an impression log, a click log, an action log, and a bid log (see Oshiba, Paragraph [0185], “When making a bid, the price presented by the sponsor using the sponsor-side terminal 30 is recorded as the bid price 74-2 in a bid log 74 together with the sponsor-side user ID 74-1.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines) in view of Passmore (teaching system and methods for managing electronic content), further in view of Oshiba (teaching a method, system, and recording medium for advertisement opportunity trading), and arrived at a method that manages different types of log files. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving systems and methods for advertisement opportunity trading (see Oshiba, Paragraph [0009]). In addition, the references (Patel, Nandagopal, Passmore, and Oshiba) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

Claim 38 is being rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Nandagopal, further in view of Roy et al. (US 2010/0235409 A1).
Regarding claim 38, Patel in view of Nandagopal teaches all the elements of claim 25. However, the combination of Patel, and Nandagopal do not explicitly teach: 
providing a request to the conductor system for a list of files that need to be resent to the collector system; and providing files identified in the list of files to the collector system; determining the list of files for the producer system to resend to the collector system; and providing the list of files to the producer system.

Roy teaches:
providing a request to the conductor system for a list of files that need to be resent to the collector system; and providing files identified in the list of files to the collector system; determining the list of files for the producer system to resend to the collector system; and providing the list of files to the producer system (see Roy, Paragraph [0097], “If the notification is not received within a set timeout period, client 104 may assume server 108 has failed and can attempt to resend the file at a later time, when a spare has replaced that server.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patel (teaching download and configuration modules enabling the conducting of external communications and internal operations to receive downloads of game and game machine content and features and to modify game and game machines) in view of Nandagopal (teaching virtualization software with dynamic resource allocation for virtual machines), further in view of Roy (teaching a system and method for managing data stored in a data network), and arrived at a system that resends files. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving managing of files (see Roy, Paragraph [0003]). In addition, the references (Patel, Nandagopal, and Roy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed March 18th, 2022, have been fully considered, but are not persuasive. 

Applicant argues on page 12 of Applicant's Remarks that the cited references do not teach or suggest “the relationship between the claimed “producer system,” “collector system,” “conductor system,” and “consumer system,” as recited in amended claim 25.” The Examiner respectfully disagrees.

Patel discloses in paragraph [0055], that “Referring now to FIGS. 2 and 2A, an example context diagram of download and configuration server system 201 is shown including control station 203 (for example, a Control Station with a display and a user interface), download and configuration services block 205 (including, for example, a download server or WWW accessible service, a download handler server or WWW accessible service, a configuration server or WWW accessible service, an option configuration server or WWW accessible service, a scheduler server or WWW accessible service, and a scheduler server or WWW accessible service), download and configuration database block 207 (including, for example, conventional storage depositories such as containing a download database, a schedule database, and a configuration database), network components block 209 (for example, conventional hardware and software to support IIS, MSMQ, and DNS, a SQL report server, an active directory, a certificate server, a download library, and an SDDP (Software Download Distribution Port), G2S (Game-to-Server) host block 211 (including, for example, a download handler, an executive service, an option configuration handler, a G2S engine, a delivery agent, and a G2S WWW accessible service), and an electronic gaming machine (hereinafter “EGM”) block 213 (including, for example, a facility floor of network connected gaming machines and tables which may each include an iView or similar product features and/or a gaming management processor unit, which are individually identifiable and addressable over the network.” Therefore, Examiner interprets “producer system” as “download and configuration server system,” “collector system” as “software distribution point servers,” “conductor system” as “control station,” and “consumer system” as “client.”

Applicant argues on page 13 of Applicant's Remarks that the cited references do not teach or suggest the amended claims. The Examiner respectfully disagrees.

Patel discloses in paragraph [0060], that “downloads and configuration options can be remotely scheduled or deployed immediately by a user through control station 203. Notifications, approvals, searches, and reports produced through server system 201 can be viewed by a user through a display or through hardcopy provided by a connected printer to control station 203.” Therefore, the control station is notified of the updates, and approves the updates that need to be made on the client systems.

Applicant argues on page 13 of Applicant's Remarks that the cited reference, Patel, should be excluded because it is non-analogous art. The Examiner respectfully disagrees.

Patel and Nandagopal teach features that are directed to analogous art and they are directed to the same field of endeavor, such as configuration files. The close relation between both of the references highly suggests an expectation of success.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161